            Case 5:19-cv-05787-JMG Document 85 Filed 05/07/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAIMARIA BODOR,                                   CIVIL ACTION
 individually and on behalf of all others
 similarly situated,
                               Plaintiff,
                 vs.

 MAXIMUS FEDERAL SERVICES, INC.,                   NO. 5:19-cv-05787 (JMG)
                    Defendant.

                            NOTICE OF CHANGE OF ADDRESS

       TO THE CLERK OF THE COURT AND TO ALL PARTIES AND THEIR COUNSEL

OF RECORD:

       PLEASE TAKE NOTICE THAT effective immediately, the office of Justice Catalyst Law

has changed its address from 81 Prospect Street, 7th Floor, Brooklyn NY 11201 to:

                                  JUSTICE CATALYST LAW

                                 123 William Street, 16th Floor

                                      New York, NY 10038

       Please take further notice that our firm’s telephone number and email addresses remain

the same.



May 7, 2021                                        Respectfully submitted,

                                                   JUSTICE CATALYST LAW

                                                   /s/ Craig L. Briskin
                                                       Craig L. Briskin

                                                   Attorney for the Plaintiff and the Class
